 426DECISIONS OF THE NATIONAr, LABOR RELATIONS BOARDFullertonTransfer&StorageLimited,Inc , andRichard EMills,Carole FMills,Slhm RealEstate Corporation,and Ohio One Corporationand International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL-CIO,LocalUnionNo 377Case 8-CA-9227October 25 1988THIRD SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn March 14 1988 Administrative Law JudgeWalter H Maloneyissuedthe attached supplemental decisionThe Respondents filed exceptions anda supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings i andconclusions2and to adopt the recommendedOrderContrary to ourdissentingcolleaguewe agreewith the judge that Sllim Real Estate Corporationisanalterego of and liable for the backpayamounts owed by Fullerton Transfer As found bythe judge, Fullerton Transfer and Sllim sharedcommon ownership by the Mills family andcommon managementby Richard Mills FurtherRichard and Carole Mills were the beneficiaries ofthe activities of each companyWe find that thenature of the relationship between Fullerton TransferShim and Richard and Carole Mills ensuredthat significant corporate assets of Fullerton Transfer wouldremainin the Mills familySllim wasformed before Fullerton Transfer andithad a differentbusinesspurpose In finding Sllimto be an alter ego however we particularly notethatRichard Mills used S11im to insulate a majorcorporate asset of Fullerton Transfer-the terminaland warehouse used by the trucks-from creditors 3 Sllim had no commercial brokerage licensepublished telephone listing or corporate clientsand it existed solely to place the real estate holdings of the Mills family into corporate ownershipSeeWatt Electric Co273 NLRB 655 658 (1984)Moreover because of the relationship betweenRichard Mills and the corporateentities,we findcontrary to the dissent that the lack of evidence ofintermingling of Mills personalassetswith the corporate assets of Sllim is not dispositive of the alterego issue here In this regard we note that at atimewhen Fullerton Transfer was a mere corporate shellwith significant corporateassets insulated from creditors by Sllim Richard Mills made thedecision to close Fullerton Transfer without usingbankruptcy or state insolvency proceedingsMillsthen decided on behalf of Sllim that FullertonTransfers outstanding debt to Sllim was of lowpriorityUnder all the circumstances therefore weagree with the judge s finding thatSllim is an alterego of Fullerton TransferORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents FullertonTransfer & Storage Limited Inc and Richard EMillsCarole F Mills and Sllim Real Estate Corporation and Ohio One Corporation YoungstownOhio their officers agents successors and assignsshall jointly and severally take the action set forthin the OrderiWe find itunnecessaryto relyon the adverse inference drawn fromRichard Millsfailure to produce certain subpoenaedrecordsIn their exceptions the Respondents contend that the judge made several factual errorsWe agree with the Respondents that thejudge s finding that FullertonTransfer &StorageLimited Inc (Fullerton Transfer)paid Richard and CaroleMills $9000 in 1979 toreduceits corporate debtwas based on an erroneous readingof therelevantcorporateincome taxreturnAdditionallyFullerton Transferacquired about $50 000 in receivablesnot payablesthat Richard Mills used to satisfycertain creditorsoften on a reduced basisFinallyalthough not relevantto the judge salter ego findings we notethat City Centre One Limitedconstructed theCity Centre One building priorto the formationof Ohio One Corporation2 In adopting the judge s conclusion that Respondents Richard andCaroleMills are alter egosof Fullerton Transfer we rely particularly onCampo Slacks Inc266 NLRB 492 500 fn 18 (1983) in which the Boardfoundan individualto bethe alter egoof three corporateentities basedon the facts inter alia thathe personallyguaranteedcorporate debtmade loans to thecorporations withoutseeking repayment and personally decided whetherto continueoperatingor ceasedoing businessWe donot rely however onthe judge s findingthat Richard Mills noticeablyincreased his salary as president and general manager during the finalyears ofoperationof Fullerton TransferMEMBERCRACRAFT dissenting in part and concurring in partIagreewith my colleagues that Richard andCarole Mills are alter egos of Fullerton Transfer &Storage Limited Inc and that they, along withFullerton Transfer are jointly and severally liableHowever I would not find on the basis of thisrecord that Sllim Real Estate Corporation is liableas an alterego for the unfair labor practices foundhereinSllim Real Estate Corporation has been in existence since 1971 and from time to time has heldproperty other than the facility used by FullertonTransfer It appears from the record that Sllim8 SimilarlyRichard and Carole Mills incorporated the now defunctFullerton Equipment Inc to buy sell and hold title to the trucks usedby Fullerton Transfer291NLRB No 71 FULLERTON TRANSFER & STORAGE427Real Estate was established for the purpose ofplacing Carole Mills real estate interests into corporate ownershipThere is no evidence that theleasearrangement between Sllim and FullertonTransfer was anything other than an arm s lengthbusiness transactionSlhm s failure to vigorouslypursue the lease payments owed by FullertonTransfer is not surprising considering FullertonTransfers dismal financial situation after the strikein 1975Given the totally different business purpose of Sllim Real Estate Corporation and the lackof evidence of the Mills enmeshing personal finances with the corporate finances of S1lim I findthat the record simply does not support a findingof alter egoTHIRD SUPPLEMENTAL DECISIONISTATUS OF THE CASEWALTER H MALONEY Administrative Law JudgeThis is the fourth proceeding before the Board in theabove captioned case On March 9 1976 AdministrativeLaw Judge Robert M Schwarzbart issued a decisionfinding that Respondent Fullerton Transfer & StorageLimited Inc violated Section 8(a)(1) (3) and (5) of theAct by unilaterally changing rates of pay for members ofa bargaining unit located at the Respondents Youngstown Ohio terminal and represented by Teamsters LocalUnion No 377 (Teamsters or Union) Judge Schwarzbartalso found that the Respondent unilaterally discontinuedhealth and welfare and pension contributions made tofunds jointly operated by certain employers with theTeamsters refused to process a grievance under established grievance procedure and unlawfully discharged11unfair labor practice strikers who went on strike atthe Respondents terminal on May 29 1975 By orderdated June 8 1976 the Board affirmed his initial decision (224 NLRB 480) The Board then made applicationto the United States Court of Appeals for the Sixth Circult for summary judgment on its petition to enforce theorder against the Respondent Such judgment was granted by the Sixth Circuit on December 2 1976On October 5 1977 the Regional Director for Region8 issued a backpay specification against the Respondentlater amended in which he sought pension contributionsto the Teamsters Central States Pension Fund on behalfof discharged strikers in the amount of $9064 backpayaccruing to strikers between May 2 and May 29 1975by virtue of unilateral reductions in pay rates in theamount of $478 21 some $9509 25 for loss of vacationbenefits due and owing the strikers backpay for 10 ofthe 11 strikers amounting to $11 153 34 and medical expense reimbursement to striker Raymond DeVinney In adecision issued on May 31 1978 Administrative LawJudge Marion C Ladwig issued a recommended ordercalling for payment to eight named discriminatees backpay aggregating $3873 21 reimbursement for an unstatedamount for DeVinney s medical expenses payment tothe Central States Pension Fund of $824 for three strikers for whom no backpay was awarded and $9064 foreight strikers who were the beneficiaries of the backpayfindingTo these amounts interest was added JudgeLadwig declined to order any vacation benefit paymentsExceptionswere filed by the General Counsel Onthose exceptions the Board issued an order datedAugust 27 1979 affirming most of Judge Ladwig s decision but remanding the case to him for the purpose ofreopening the record and taking additional evidence withrespect to vacation pay liability (244 NLRB 652) OnFebruary 1 1980 Judge Ladwig issued a second supplemental decision in which he held that the Respondentwas liable for $8207 60 in vacation benefits in addition tothe other liability previously determined To all of thesesums aggregating$21 968 81 liability for interest was attached In an unpublished order dated March 7 1980the Board affirmed Judge Ladwig s second supplementaldecisionOn March 26 1981 the Sixth Circuit entered asupplemental judgment enforcing the Board s supplemental order against Respondent Fullerton Transfer & Storage Limited IncNone of the above recited awards has been paid inwhole or in part either as to principal or interest At thehearing in this third supplemental proceeding the GeneralCounsel estimated that the amount now due hasreached approximately $48 000 because of the accrual ofinterestAs more fully set forth infra Respondent Fullerton Transfer & Storage Limited Incwent out of business in the late 1970 s After the entry of the Sixth Circurt s supplemental judgment in 1981 the Board undertook discovery in the enforcement proceeding but wasunable to locate any significant assets of the defunct corporation against which satisfaction of judgment could beobtainedThe depositions taken under those circumstances are exhibits in this proceedingOn August 311987 the Regional Director for Region 8 issued a secondamended backpay specification seeking to obtain a judgment imposing liability not only on the original respondent but against Richard E and Carole Mills the principals in Fullerton Transfer & Storage Limited Inc andagainst SllimReal Estate Corporation (Sllim isMillsspelled backwards) a family owned realty company andOhio One Corporationa real estateconcern substantiallyowned by the Mills family All additional respondentsdeny any liability for the debts of the original one Athird supplemental hearing on this specification was heldby me in Youngstown Ohio on January 19 1988 t Inthisproceeding neither the amounts of backpay andother payments due and owing nor the liability of Fullerton Transferisat issueThe question to be resolved isthe liability of the four new respondentsIIBACKGROUNDRespondent Fullerton Transfer and Storage LimitedIncan Ohio corporation (Fullerton Transfer) traces itsorigins to a private proprietorship established by the lateMerle Fullerton in 1924 for the purpose of engaging inthe moving and transfer business in and about Youngstown Ohio In 1935 Fullerton became one of the foundErrors inthe transcript have been noted andcorrected 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDers of North American Van Lines national moving andtransfer company and his own firm held the local franchise in Youngstown and elsewhere in Northern Ohiofrom North American Upon his death in 1947 his wifethe lateMildred I Fullerton succeeded to his interestand operated the firm until her death in 1955 On completion of the probate of her estate in 1960 RespondentFullerton Transfer was incorporated Respondent CaroleF Mills the daughter of Mildred I Fullerton obtainedthe bulk of her mother s estate including the assets ofthe proprietorship known as Fullerton Transfer and Storage as well as some stock in North American VanLinesOn the incorporation of Respondent FullertonTransfer C Mills received about 97 percent of the stockin the corporation and her husband Respondent RichardE Mills received the balanceMills began to work for the proprietorship in 1952 Atthe time of its incorporation in 1960 he became presidentof the corporation and a member of its board of directorsHe was the principal operating chief of the businessthroughout the remainder of its existence He was president of the corporation until 1978 when the companyceased doing business C Mills served as vice presidentalthough she took no part in the actual operations of theconcern In 1960 when Fullerton Transfer was incorporated it had about four employees In 1975 when thelabor dispute arosewhich gave rise to these proceedings it had about 25 employees most of whom wereeither hourly rated drivers or owner operator drivers 2In the same year that Richard and Carole Mills incorporated Fullerton Transfer they also incorporated Fullerton Equipment Inc an Ohio corporation that is not aparty to these proceedings Fullerton Equipment existedprincipally for the purpose of buying holding title toand then selling trucks that constituted the fleet of trucksFullerton Transfer utilized in its moving and transfer operationC Mills owned 60 percent of the stock in Fullerton Transfer and R Mills owned the rest The companyno longer exists Both R and C Mills served as its corporate officers throughout its existenceTo the extentthat Fullerton Equipment had any activity of its ownsuch business was transacted from the premises of Fullerton Transfer by R Mills Mills admitted in his testimonythat one of the principal purposes for incorporating Fullerton Equipment and for placing title to trucks utilizedby Fullerton Transfer in a separate corporation was toinsulate the fleet from excess judgments that might notbe covered by liability insurance taken out on the operations of Fullerton TransferThroughout its existence Fullerton Transfer operateditsbusiness from a warehouse and terminal located onMidlothian Boulevard in Youngstown It was engagednot only in the moving of household goods but also inpacking crating and storage of such goods and in thehauling of general commodities principally iron andsteelFor a period of time it also operated satellite facileties in Akron and in the Cleveland suburbs The strikewhich disrupted its operations in May 1975 ultimately2 In the original unfair labor practice case the Respondentmaintainedthat many of theseindividualswerenot infact employees but were mdependent contractors The Board found otherwisebrought about the demise of the business For the next 3yearsMills attempted to operate from his home in suburban Poland Ohio Fullerton Transfers business at thattime consisted principally in a short term freight unloading contract with B&O-C&O which was ultimately canceled the booking of household moving contracts in theYoungstown area on behalf of North American VanLineswhich he farmed out to various owner operatorsof moving equipment and the collection of storage feesRespondent Sllim Real Estate Corporation (Sllim) wasformed in 1971 for the purpose of placing much of CMills real estate holdings in corporate ownership Onginally she owned 100 percent of its stock She received500 shares in exchange for transferring to the corporation nearly $500 000 worth of real estate which had beenentitled in her nameOne of the principal holdingsdeeded to Sllim by C Mills was the Midlothian Bouleyard terminal and warehouse used by Fullerton Transferthroughout its existenceAfter the formation of SllimFullerton Transfer executed a lease to Sllim obligating itto pay Shim a monthly rental of about $3900 a month forthe use of the premisesSllim occasionally buys or sells a residential dwellingor other property that the Mills family is interested in acquiring or relinquishing but it has no other activitySllim has no commercial brokerage license does nothave a published telephone listing and does not listproperty for sale on behalf of commercial clients Inrecent years C Mills has followed an estate plan whichcalls for making yearly gifts of stock in Sllim to her children and their spouses in order to avoid the impact ofFederal gift and estate tax laws As these gifts have accumulated her children and in laws have begun to occupypositions on the board of directors and as corporate offscersHowever there is no dispute that all corporate activity by Slhm is carried on under the immediate supervision and direction of Richard E Mills as was the casewith Fullerton Transfer and Fullerton Equipment whilethey were in businessThe fourth additional respondent on whom the GeneralCounsel wishes to impose liability for the judgmentagainstFullertonTransfer isOhio One Corporationformed in 1975 the year that Fullerton Transfer begantowind down its operation because of the strike According to Mills it was formed to acquire and managevarious commercial properties It manages a municipalparking deck owned by the city of Youngstown It alsoperforms building management functions for Center CityOne a 10 story office building located in downtownYoungstown the ownership of which is vested in a 64member limited partnership that includes CMillsRichand Edward Mills the son of Richard and Carole Millsand Kathleen Mills Fisher their daughterMillsmaintams an office in this building at which Kathleen MillsFisher is employed All of the stock in Ohio One Corporation is owned by Carole Mills and all the officers aremembers of the Mills family Any other buildings forwhich Ohio One Corporation performs building manage FULLERTON TRANSFER & STORAGE429ment functions are buildings in which members of theMills family have an interest 3As noted above after the strike began FullertonTransfer ceased to do business at the Midlothian Bouleyard address and carved on its activities from the Millshome Its files were removed to that location wherethey were stored in what the record suggests was a combination dog house and home office 4 In 1976 Sllim theowner of the 6 acre warehouse and terminal at Midlothian Boulevard leased it to James Houston and RobertKollarHouston and Kollar were Fullerton Transfer supervisors who had assisted Mills in keeping the Companyrunning after the strike beganOn acquiring a lease totheFullertonTransfer premisesHouston and Kollarbegan to operate a moving and transfer business in theirown name at this location On Mills recommendationthe new company became the North American VanLines agency for the Youngstown area It continued tooperate from these premises until about 1986 when it relocated In 1978 Sllim sold a portion of the MidlothianBoulevard premises which Houston and Kollar were notoccupying and later it sold the building used and occupied by Fullerton Transfer near ClevelandIn 1978 Fullerton Transfer sold its ICC operatingrights to Nick Strimbu and closed its bank account Atthis time it had about $50 000 or so in accounts receivablewhich Mills was successful in satisfying In some instances he was able to obtain agreement from creditorsto accept 50 or 60 cents on the dollar One outstandingobligation of Fullerton Transfer that remained was apromissory note in the amount of $22 000 payable to theDollar Savings Bank and Trust of Youngstown In 1982the bank required both Richard and Carole Mills to signthis note personally as accommodation endorsers becauseno reductions in principal had been made for severalyearsThey have been paying off the note steadily sincethat time and have reduced this Fullerton Transfer debtto about $15 000IIIANALYSIS AND DISCUSSIONThe General Counsel stated at the hearing that shewas seeking an order making the four additional re9Ohio One Corporation came into existence because the Ohio EdisonCompany which was interested in reducing the amount of office space itoccupied in Youngstown sold its office building to Ohio One Corporanon and agreed to lease a reduced amount of space in a building to beacquired by Center City One and managed by Ohio One Richard andCarole Mills signed a purchase money mortgage note to Ohio Edison acquired the Ohio Edison building rented it out and were able to borrowenough on the former Ohio Edison property to pay off the note WithOhio Edison as a tenant the Millses were able to acquire additional partnerswith sufficient capital to enable CenterCityOne to acquire thebuilding it now owns in downtown Youngstown4One difficulty in resolving the issues in this case stems from the factthatthe respondents have been unable to produce many of the records ofFullerton Transfer that were removed to the Mills residence Accordingto Richard Mills testimony the records were damaged before removalby strike activity and were placed in cardboard boxes and taken to hisPoland Avenue home for safekeeping Apparently they were no safer atthis location than at the Midlothian Boulevard terminal because the MillspetGerman Shepherd Zip ate some of the records and urinated onothers I conclude from his failure to produce these records pursuant tosubpoena that the records in question if produced would tend to establash the General Counsels contention that the four additional respondentswere and are merely alter egos of Fullerton Transferspondents liable for the entire amount of the outstandingobligations of FullertonTransfer not just fora designated amount of money that might have been wrongfullydistributed to shareholdersor officersto permit theavoidanceof backpay liabilityAccordinglyshe is obligated to establish that the additional respondents werealter egos of Fullerton Transfer i e that they had thesame relationship to Fullerton Transfer as the components of a single employer have to each other and thattheir relationship contained the additional element ofsham or disguised continuance of the corporation or theintermingling or dissipation of corporate assets under circumstances designed to evade backpayliabilityLasVillas Produce279 NLRB883 (1986)The factors thatmust be present to warrant the piercing of a corporateveil include(1) interrelation of operations(2) commonmanagement(3) centralized control of labor relationsand (4)common ownershipThe application of these standards can fall on differingsetsof circumstancesAlter ego status may be foundwhen an individual or group of individuals operate twoongoing enterprises simultaneously as in the case of a socalleddouble breasted operation of a union and a nonunion company in the same industry and in the samemarket areaSamuel Kosoff & Sons Inc269 NLRB 424(1984)An alter ego may exist when an ongoing enterprise is created to take the place of another closely related company that has gone entirely out of businessAdvanceElectric268 NLRB 1001 (1984)Or an alter egomay be found in circumstances in which a revenue generating enterprise becomes completely defunct and itsprincipals have decided to withdraw their capital fromthe business either to place it in a wholly unrelated enterprise spend it or use it for unspecified investmentsLas Villas Producesupra In this case R and C Millshave gotten entirely out of the moving and storage bussness and have gone into real estate investment and managementTheirstatus and that of the two additional corporate respondents falls withinthe thirdcategory described aboveFrom the inception of its corporate status in 1960 Fullerton Transfer was never more than a corporate shellTo refer toa description found in the Respondents briefthe trucking business was ona cash flow basisas opposed to being anassetbased basisThis is just anotherway ofsaying that it was undercapitalized Indeed it isnot an overstatement to assert that FullertonTransferwas barely capitalized at allDuring its heyday in thelate 1960s and early1970sFullerton Transfergeneratedgross revenues exceeding$1million a year but had admitted assets ranging only from $100 000 to just over$200 000 Therecord does not disclosejustwhat thoseassetswere that it disclosed on its yearly corporate taxreturnsThe only statement in the record identifying anyof FullertonTransfers tangible corporate assets wasMills statement that Fullerton Transfer owned some furniture and office equipment located at the MidlothianBoulevardoffice Itowned no real estate its terminals inYoungstown and elsewhere being ownedeither by CMills individually or by Sllim to whom she deeded hercommercial real estate holdings when Sllim was created 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin 1972Nor did Fullerton Transfer own any trucksTitle to the vehicles which it used to carry on its wideranging local and nationalmoving and transfer businesswas vested either in Fullerton Equipment or in the mdividual owner operators whom it employed A movingand transferbusinessthat has no real estate and no rollmg equipment is essentiallyan enterprisethat is organized to be judgment proof not only from the claims ofemployee creditors but from the claims of any creditorsMills admitted the latter in his testimonyFullerton Transfers corporate tax returns also discloseanother interesting and relevant facet of its activityduring the era when business was flourishing Notwithstandingthe fact that its gross revenues were over $1million during several successive years and that its payroll had expanded from 4 to approximately 25 employeesFullerton Transfer reported a net operating loss tothe Internal Revenue Service in all but 3 of those yearsand in those 3 years its net taxable income was inconsequentialAs a result of this bookkeeping FullertonTransfer never paid a dividend to either of its shareholdersAs noted above it paid C Mills (and later Sllim) amonthly rental fee of nearly $4000 thus insuring that theCompany itself would have little or no income on whichFederal orstate incometax could be leviedWhen Fullerton Transfer went out of business one of itsunsatisfled creditors was Sllim but it is no wonder that Millsregarded this debtas not oneof high priority It wassimply a debt that he and his wife owed to themselvesThose being shielded or accommodated by this multiplicity of corporate fronts and rental payments were essentiallyRichard E and Carole F Mills the substantialowners of the Company C Mills supplied the capital forthe business from her inheritance and her husband supplied the management for the business while she stayedhome and raised their four children 5 These were theeconomic and practicalrealitiesof the situation that exfisted both before and after the May 1975 strike a datethat served as the critical turning point in the history ofthe CompanyLending institutions in the Youngstown area wereacutely aware of the economicrealitiesof FullertonTransfer outlined above and they governed their relationshipswith Fullerton Transfer accordinglyExceptfor short term notes amounting in effect to lines ofcredit advanced to meet payrolls Fullerton Transfercould not obtain commercial loans without the personalinvolvement of its two principalsMills and his wifemade personal loans to thebusinessfrom time to timeandMills admitted that he may not have ever beenrepaid some of these loansMajor loans from publiclending institutions includingbut not limited to thepromissory note to the Dollar SavingsBankand Trustwhich they were required to endorse after FullertonTransfer went out ofbusinessrequired the signatures ofboth corporate principals On occasion C Mills pledgedstock in North American Van Lines which she ownedinher own name and which she inherited from hermother to secure outstanding loans obtained to financethe moving businessThere is no doubt who ran Fullerton Transfer RichandMillswas its operating chief He was in charge oflabor relations and he committed the unfair labor practices that gave rise to the 1975 strike He made the decision to operate the business on a limited basis from hishome and then to terminate it It was Richard Mills whoarranged to pay some but not all of its creditors afterthe strike disrupted the operation He paid off $50 000 ormore of the accounts receivables sometimes on a greatlyreduced basis out of operating revenues but he made noeffort to pay any of his employee or union creditors notwithstanding the fact that by 1976 when other creditorswere being satisfied Fullerton Transfer was the recipientof a Board decision finding it guilty of unfair labor practices and a Board order rendering it liable for backpayvacation and pension fund payments Interesting to noteis the fact that while Fullerton Transfer went completely out of business relinquished its agency agreementwith North American Van Lines closed its bank account and left a number of corporate creditors unhappyitnever underwent any Federal bankruptcy or state insolvency proceeding in which employee and union creditorsmight have a forum to assert their claims vis a visother creditors who were being satisfied out of the Company s limited assets and its limited receipts This mannerof winding up the Company s affairs demonstrated a conscious effort on Mills part to avoid satisfying the liabilitywhich these several Board proceedings imposed onFullerton Transferwhile attempting to preserve intactthe business and social standing that his family enjoyedin the community by satisfying othersDuring the waning days of Fullerton Transfer whilethe Board order in this case was outstanding and in theprocess of being judicially enforcedMills suddenly increased his salary as president and general manager to asum noticeably larger than what Fullerton Transfer hadbeen paying him while the business was operating fullscaleMerely the difference in salary between what Millsreceived in 1974 and what he received in 1976 1977 and1978 respectivelywould in and of itself have satisfiedmost of the principal of the financial award that ultimatelywas levied on Fullerton Transfer in the first andsecond supplemental Board proceedingsAdd to thatfigure the amount of $9000 that R and C Mills receivedin 1979 from Fullerton Transfer as a reduction in its corporate indebtedness to them 6 and there can be foundenough money to pay all of the principal as well assome of the interest on Fullerton Transfers outstandingliability in these proceedingsThe fact that Mills choseto step the Company of these assets and pay them overto himself and his wife rather than to employee andunion creditorsdemonstrates a conscious attempt to6 The Fullerton Transfer corporateincometax return for 1979 dis5One of the many facts that came to light in this litigation is that titlecloses that at the beginning of this taxable year it carried on its books ato the Mills family residence in Poland Ohio is vested solely in the$19 000 debt to these two shareholders At the end of the year that debtname of Carole Millshad been reduced to $10 000 FULLERTON TRANSFER & STORAGE431evade backpay liabilitywhich should not be countenanced 7In applying the stated criteria for alter ego status it isclear that the management of Fullerton Transfer andSllim has always been vested in Mills that he made alllabor relations decisions 8 that the two Companies wereinterrelated in their operations and that R and C Millswere at all times the owners and beneficiaries of all oftheir activities It is also quite clear that these corporatefronts were being used for the purpose of defeating andevading the payment of debts owed to union and employee creditorsThese debts arose out of the unfairlabor practices committed by Fullerton Transfer in 1975which were adjudicated more than 10 years ago by theBoard and by the court of appeals As to these respondents the moment of truth has finally arrivedThe question is not quite so clear as to RespondentOhio One Corporation It was founded in 1975 to accommodate the desire of R and C Mills to get out ofthe moving business and into real estate management anddevelopmentItsactivitiesinmanaging propertiesowned either by members of the Mills family or by thecity of Youngstown are wholly unrelated to FullertonTransferAs with Sllim stock in Ohio One Corporationis owned entirely by C Mills while the management ofthe corporation is handled exclusively by Mills himselfThe record does not disclose whether it has any employeesother than Kathleen Mills FisherNor does therecord disclose whether and where the Ohio One Corpo7We also do not know what became of the proceeds of an auctionconducted in 1976 of all the Fullerton Equipment rolling stockMillsmemory on this point was hazy and his decimated records could not refresh it I conclude that he and C Mills got the money8 SinceSllim ismerely a real estate holding company having no employees other than a part time bookkeeperit isdoubtful that its activitieshave occasioned any labor relations decisions other than the employmentof Mills daughter a shareholder and officer to keep its booksration in and of itself has any substantial assets that canbe levied on Ohio One Corporation has a life of its ownwhich sets it apart from the other respondents in thiscase so for that reason I will recommend to the Boardthat so much of the second backpay specification thatseeks to include it as a respondent in this case be dismissedOn these findings of fact and conclusions of law andon the entire record I issue the following recommended9ORDERThe Respondents Fullerton Transfer & Storage Limited Inc Richard E Mills Carole F Mills and SllimReal Estate Corporation jointly and severally shall payto its employees the amounts of net backpay vacationpay and reimbursement of medical expenses specified intheBoards supplemental orders in this case datedAugust 27 1989 and March 7 1980 with interest thereon computed in accordance with the Board s decision inNew Horizons for the Retarded283 NLRB 1173 (1987)lesswithholdings for taxes and social security as requiredby Federal and state laws and they shall also pay to theTeamsters Central States Pension Fund the pension fundpayments specified in the aforesaid Board orders withinterest computed according to the Board s decision inMerryweather Optical Co240 NLRB 1213 1216 fn 7(1979)IT IS FURTHER RECOMMENDED insofar as the secondbackpay specification seeks to impose any financial liability on Respondent Ohio One Corporation that the specsfication be and it is dismissed9If no exceptions are filedas provided by Sec 102 46 ofthe Board sRules and Regulations the findings conclusions and recommendedOrder shallas provided in Sec 10248 of theRulesbe adopted by theBoard andallobjectionsto them shall be deemed waivedfor all putposes